When I concurred with Judge Brooks in affirming the judgment in regard to the error assigned on the want of authority in the Governor to appoint a special judge to try appellant, I was under the impression that the present law in regard to the matter was unconstitutional, and, therefore, the old law would obtain, under which it was provided that the Governor could, under certain emergencies, appoint a special judge. A very cogent motion for rehearing was filed. A more careful review of the matter, and a more thorough discussion in consultation, has led me to believe that I was in error, and to reach the conclusion that the present law is constitutional. Under this view I agree with the conclusions reached by my Brother Ramsey, that the Governor was not authorized to make the appointment of the special judge. I therefore, on this phase of the case, agree with the conclusion reached by my Brother Ramsey, and concur in the reversal. I am still firmly of the opinion, however, that the judgment should be reversed also on account of the misconduct of the jury, as expressed in my dissenting opinion. I do not care to go into a discussion of either question, and simply state this much in view of the fact that I have reached the conclusion I was in error in regard to the appointment of a special judge.
I therefore concur in the reversal of the judgment. *Page 594